Per Curiam.
Where counsel prepared and filed a petition in behalf of a-wife against her husband, praying for a divorce and for alimony permanent and temporary, and before the defendant was served the wife notified her counsel and the sheriff in writing that she had withdrawn the suit, and directed her counsel to proceed no further with the case, and where-it further appeared that the husband and wife had “resumed their relations to each other as husband and wife,” the wife’s counsel can not thereafter press the case, over the wife’s protest, by having service of the petition perfected and obtaining a judgment for fees.

Judgment reversed.


All the Justices concur, except Fish, C. J., absent, and Lumpkin, J., disqualified.